PER CURIAM
After reviewing the evidence and considering the law, we conclude petitioner is eligible to be conditionally admitted to the practice of law in Louisiana, subject to a probationary period of one year. Should petitioner commit any misconduct during the period of probation, her conditional right to practice may be terminated or she may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement.
CONDITIONAL ADMISSION GRANTED.
Crichton, J., additionally concurs and assigns reasons.
I write separately to note that for those initially declined admission for character and fitness concerns, a demonstrated effort of rehabilitative work weighs heavy in reconsideration for admission to this noble profession. See In re: Committee on Bar Admissions CFN-461218 , 17-0867 (La. 6/16/17), 221 So.3d 835 (Crichton, J., additionally concurring, stating that petitioner's "unacceptable conduct" demonstrates a "lack of proper character and fitness to practice law in the State of Louisiana"). Since this Court's 2017 denial of petitioner's previous application for admission, petitioner has diligently devoted time and effort to personal and professional development and established good moral character. Consequently, I wholeheartedly agree with the Court's decision to grant this petitioner conditional admission, subject to a probationary period of one year.